Citation Nr: 0425040	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  99-22 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision in 
which the RO denied the veteran's claim for a rating in 
excess of 50 percent for PTSD, and a June 1999 rating action 
in which the RO denied the veteran's claim for TDIU.  The 
veteran filed a notice of disagreement (NOD) to the first 
decision in January 1999, and to the TDIU decision in 
September 1999.  The RO issued a statement of the case (SOC) 
addressing the claim for an increased rating in February 
1999, and the veteran filed a substantive appeal in March 
1999.  With regard to the TDIU claim, the RO issued an SOC in 
December 1999, and the RO accepted a statement by the 
veteran's representative submitted later that same month as a 
substantive appeal.  In June 1999 and March 2004, the RO 
issued supplemental SOCs (SSOC) addressing additional 
evidence received concerning the veteran's claims.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The veteran's PTSD is manifested, primarily, by anxiety, 
mood swings, irritability, and sleep disturbance; these 
symptoms reflect no more than  occupational and social 
impairment with reduced reliability and productivity.

3.  The veteran' s only service-connected disability is PTSD, 
rated as 50 percent disabling.  

4.  The percentage rating for the veteran's service-connected 
disability does not meet the minimum schedular criteria for 
an award of TDIU, and the disability is not shown to prevent 
him from obtaining or retaining substantially gainful 
employment.  

CONCLUSION OF LAW

1.  The criteria for a rating higher than 50 percent for PTSD 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2003).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims for an increased evaluation for PTSD 
and TDIU have been accomplished.

In a November 2003 letter, the February 1999 and the December 
1999 SOCs, and the June 1999 SSOC, VA notified the veteran of 
the legal criteria governing the claims.  In each instance, 
the veteran was given an opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claims, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the November 2003 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In this letter, VA requested that the 
veteran provide information to enable it to attempt to obtain 
any outstanding medical evidence pertinent to the claims on 
appeal.  The letter also invited the veteran to send in any 
evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  
In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal.  However, the Board finds that 
the lack of pre-adjudication notice in this case has not, in 
any way, prejudiced the appellant.  

The December 1998 rating action on appeal, and the February, 
June, and December 1999 SOCs and SSOC were all issued prior 
to the enactment of the VCAA in November 2000.  Additionally, 
compliance with the VCAA was not completed until November 
2003.  In a March 2004 SSOC, after all appropriate notice and 
assistance had been provided, the RO adjudicated the 
veteran's claims for the first time after compliance with the 
VCAA.  Therefore, all pertinent records were in the claims 
file prior to the RO's initial post-VCAA notice adjudication 
of the veteran's claims.  Given the RO's compliance with 
VCAA, and the RO's post-compliance adjudication of the 
claims, there is no additional action to be taken by the RO, 
and no benefit to the veteran in returning his claims to the 
RO for yet another post-VCAA adjudication.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The RO has obtained the 
veteran's identified treatment records, and has arranged for 
the veteran to undergo a VA examination in connection with 
his claims.  Moreover, the veteran has been given the 
opportunity to submit evidence to support his claims, which 
he has done.  Significantly, neither the veteran nor his 
representative has indicated, and the record does not 
otherwise suggest, that there is any existing, pertinent 
evidence that has not been obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  Under these circumstances, 
the Board finds there is no prejudice to the veteran in 
proceeding, at this juncture, with a decision on each of the 
claims on appeal.

II.  Evaluation of PTSD

A.  Factual Background

The veteran served in Vietnam and received the Combat 
Infantry Badge.  In March 1993, the RO initially awarded him 
service connection and an initial 50 percent evaluation for 
PTSD, effective June 17, 1992.  This evaluation was confirmed 
in unappealed rating decisions of August 1995, August 1996, 
and September 1998.  

VA outpatient treatment records dated from February 1996 to 
October 2002 show that the veteran has been treated 
approximately on a monthly or bi-monthly basis over this 
period.  Records from February 1996 to September 1996 show 
that the veteran was unemployed and looking for work, had 
trouble sleeping, and was having problems with his landlord, 
and in one session was delusional about his neighbor setting 
him up, had circumstantial speech, but no depression.  His 
next visit did not reflect these symptoms.  Treatment in 1997 
showed hospitalization for alcohol dependence from March to 
April, and complaints of irritability, up and down moods, and 
continuing problems with his landlady.  In April 1998, he had 
intact thought contact, normal speech, no audio or visual 
hallucinations and no homicidal or suicidal ideation.   

In October 1998, the veteran underwent a VA psychiatric 
examination.  The examiner then noted that the veteran was 
separated from his wife, had not worked for 18 months, and 
had left his last job because he did not get along with the 
manager.  Reportedly, he worked part time on construction and 
could not find steady employment.  The veteran complained of 
irritability, anxiety, erratic sleeping, nightmares, 
flashbacks, exaggerated startle response, and hypervigilance.  
He also reported an inability to maintain steady employment 
because of his difficulty getting along with others, his 
anxiety and his irritability.  Mental status examination 
showed the veteran to be alert and oriented in all spheres, 
tense, apprehensive, with increased psychomotor activity.  
His speech was mildly pressured but goal directed, his affect 
was intense, his mood anxious - almost apprehensive, and 
slightly depressed.  He had no suicidal or homicidal 
ideations, and judgment and insight were present.  The 
examiner assigned a Global Assessment Functioning (GAF) score 
of 52, with a high of 55.

VA outpatient treatment records dated in 1999 show that the 
veteran was treated in March 1999, and noted to be doing not 
too bad from a psychiatric standpoint, but was frustrated 
with his unsuccessful job search.  The examiner assigned a 
GAF of 45-50.  In May 1999, the veteran looked depressed, his 
appetite was good, he had mood swings, and was still upset 
about his job search.  In July 1999, his GAF was reported as 
35 due to the death of his father, to whom he was very close.  
In September 1999, the veteran stated that he had difficulty 
sleeping, mood swings, good appetite and that the medications 
were helpful.  He reported that he was getting part-time 
jobs, but had no success getting a full-time job, and that he 
felt that people were looking at him negatively.  The 
examiner noted that the veteran's outlook to the outside 
world seemed to be becoming paranoid, and assigned a GAF of 
45.

In April 2000, the veteran's mental status was stable, and 
his medications were renewed at the same level.  In August 
2000 the veteran reported that he was feeling paranoid and he 
felt that groups of people were staring at him, possibly with 
the intent to harm him, but he was not sure.  He was poorly 
groomed at this session and aggressive with his interview 
behavior.  He denied suicidal ideation.  In September 2000, 
he reported that his appetite was good, he had mood swings, 
difficulty sleeping, and he was not happy about life, but not 
suicidal.  The examiner assigned a GAF of 40, and adjusted 
the veteran's medications..  A December 2000 note indicates 
that the veteran was stable; he reported irritability but was 
coping, keeping busy, and his medications helped.  

In February 2001, the veteran reported increased 
irritability, difficulty relating to others, temper 
outbursts, and difficulty holding a job.  He was interested 
in a job that had little interaction with people.  His mental 
status was alert and oriented, with good contact, 
cooperative, spontaneous speech, and an anxious mood.  The 
only other treatment notation for 2001 is in November, at 
which time the veteran reported sleeping fairly well, and 
being somewhat anxious.  His mental status was described as 
alert and oriented, with no suicidal or homicidal ideations, 
and no auditory or visual hallucinations, and he denied any 
acute complaints.

In March 2002, the veteran reported that he had no new 
complaints; he was alert and oriented, cooperative, his 
speech was spontaneous and goal directed, his mood was 
euthymic, his judgment was appropriate, he had fair insight, 
fair concentration, and no delusions, no auditory or visual 
hallucinations, and no suicidal or homicidal ideations.  In 
June 2002, he was alert and oriented, interacted 
appropriately, had no auditory or visual hallucinations, and 
had no suicidal or homicidal ideations.  In August 2002. he 
was again alert and oriented, cooperative, appropriate 
affect, euthymic mood, fair insight, fair concentration, 
judgment present, no delusions, and normal speech.  In 
October 2002, he was alert and oriented, and reported he was 
doing "okay," but had intrusive and distressing 
recollection of a stressor.  He then had no suicidal or 
homicidal ideation and no thought disorder.

B.  Analysis

The veteran contends that his service-connected PTSD is more 
severe than the current rating indicates.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's PTSD has been rated as 50 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under that code, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

The medical evidence of record documents that the veteran's 
PTSD is manifested, primarily, by anxiety, mood swings, sleep 
disturbance (to include nightmares), and irritability.  While 
these symptoms apparently occur on a daily basis, they are, 
nonetheless, reflective of current, overall impairment that 
is no more than moderately severe in intensity, with 
occasional exacerbations to severe, as an outpatient examiner 
in 1999 indicated.  Notably, various VA clinical records, and 
the VA examination, reveal an overall disability picture that 
is consistent with a 50 percent evaluation.

Considering the evidence in light of the criteria noted 
above, the Board finds that the veteran's psychiatric 
symptoms are indicative of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as sporadic paranoia and circumlocutory speech, mood 
disturbances, difficulty in establishing and maintaining 
effective work and social relationships (as demonstrated by 
his lack of social interaction and trouble finding a full 
time job).  In other words, the veteran's disability meets 
the criteria for the current 50 percent rating.  The medical 
evidence shows that the veteran has the ability to perform 
the acts of daily living.  His grooming and hygiene have been 
normal except for one occasion in August 2000. 

The Board finds that the symptoms associated with the 
veteran's PTSD simply do not meet the criteria for the next 
higher, 70 percent, evaluation.  As noted above, a 70 percent 
rating requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to specific 
symptoms.  However, the Board finds that those delineated 
symptoms are not characteristics of the veteran's disability.  
Specifically, the veteran has not been found to have a 
suicidal ideation, intermittently illogical or obscure speech 
(he had noted pressured speech on only two occasions over the 
last 7 years of treatment), continuous panic or depression, 
impaired impulse control, spatial disorientation, or neglect 
of personal hygiene.  In fact, the most recent treatment 
records from 2002 show that the veteran's symptoms had 
improved.  The evidence also shows that the he has 
continuously maintained a job search and worked at part-time 
positions to support himself.  

The Board notes that the veteran has been assigned GAF scores 
ranging from 35, when his father died, to 52, as reflected in 
both VA clinic records in 1999-2000 and on his VA 
examinations in October 1998.  According to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), a GAF 
score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job), and a GAF of 51 to 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers).  

There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability; however, the GAF scores 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  

In the present case, the medical evidence contemporaneous to 
the GAF scores of 35 to 50 simply fail to show that the 
veteran's PTSD symptoms include illogical or irrelevant 
speech, suicidal ideation, obsessive rituals, legal problems 
such as shoplifting, impaired judgment or thinking, or that 
they result in an inability to keep a job.  Additionally, 
while assigning the GAF of 35 (apparently, for overall, v. 
purely psychiatric, functioning), the July 1999 examiner 
clearly noted that the severity of the veteran's PTSD was due 
to his father's death.  Therefore, while the veteran's 
assigned GAF scores indicate serious psychiatric symptoms, 
the Board finds that such scores are not as probative as the 
rest of the medical evidence of record that addresses the 
veteran's actual symptoms and level of functioning.  

Accordingly, the Board finds the anxiety, irritability, mood 
swings, and sleep disturbance suffered by the veteran are 
more characteristic of the criteria for a 50 percent rating.  
As the criteria for the next higher, 70 percent, rating have 
not been met, it follows the criteria for an even higher 
evaluation (the 100 percent rating) likewise are not met.  

The above determinations are based upon pertinent provisions 
of the rating schedule.  The Board also finds that the there 
is no showing that the veteran's service-connected PTSD 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to 
in the February 1999 SOC on the increased rating issue).  

As just discussed, the currently assigned 50 percent 
evaluation contemplates precisely the type of psychiatric 
symptoms demonstrated in his medical records and statements-
primarily, primarily anxiety, mood swings, irritability, and 
sleep disturbance.  There is no evidence, clinical or 
otherwise, that demonstrates or even suggests anything 
exceptional or unusual about the veteran's service-connected 
disability that is not contemplated in the criteria of the 
VA's Schedule for Rating Disabilities.  In fact, the veteran 
has never been hospitalized for his PTSD, and has been able 
to obtain and maintain part-time employment to support 
himself.  Hence,  the disability is not objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating); to warrant frequent 
periods of hospitalization; or to otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the claim for a rating higher 
than 50 percent for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).

III. TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. 
§§ 3.340, 3.34l, 4.16(a).  

The veteran's sole service-connected disability consists of 
PTSD, rated as 50 percent disabling.  This rating clearly 
does not meet the minimum percentage requirement for TDIU 
under 38 C.F.R. § 4.16(a).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extra-schedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2003); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In the present case, there is no objective evidence that the 
veteran's service-connected PTSD prevents him from securing 
and following substantially gainful employment.  Rather, a 
review of the record shows that the veteran has been 
consistently employed on a part-time basis while looking for 
full time employment, and feels capable of doing full time 
work that involves limited contact with people.  There is no 
competent evidence or opinion of record that the veteran's 
PTSD renders him unemployable.  Therefore, the, Board must 
conclude that the criteria for invoking the procedures of 38 
C.F.R. 4.16 (b), for assignment of a total disability rating 
due to individual unemployability on an extra-schedular basis 
are not met.  

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.


ORDER

A rating for PTSD in excess of 50 percent is denied.

A TDIU is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



